Exhibit 10.2

Execution Version

AMENDMENT NO. 1

TO

EQUITY PURCHASE AGREEMENT

DATED SEPTEMBER 7, 2010

This Amendment No. 1 (this “Amendment”) to that certain Purchase Agreement (as
defined herein), dated as of October 13, 2010, is by and among Joseph A.
Sperske, in his capacity as the Members’ Representative (the “Members’
Representative”), and Mine Safety Appliances Company, a Pennsylvania corporation
(“Buyer”).

RECITALS

WHEREAS, the Members’ Representative; Buyer; Cecil Lenihan; David Woods; Denis
Connolly; Joseph A. Sperske, as Trustee of the Shelley Trust; Joseph A. Sperske,
as Trustee of the Stasia Trust; Joseph A. Sperske, as Trustee of the Shannon
Trust; Darin Brame; George Purvis; Joseph A. Sperske, as Trustee of the Joseph
A. Sperske Revocable Trust; and Phillip A. Robbibaro and Michelle Robbibaro, as
Trustees of the Robbibaro Family Trust are all party to that certain Equity
Purchase Agreement (the “Purchase Agreement”) dated as of September 7, 2010 with
respect to the equity interests of General Monitors Transnational, LLC, a Nevada
limited liability company (the “Company”);

WHEREAS, the Purchase Agreement contemplates that each of the Gassonic
Equityholders other than the Company will enter into individual stock purchase
agreements with Buyer (or its designee) and the Members’ Representative
(“Individual Purchase Agreements”) pursuant to which Buyer (or its designee)
would purchase all shares owned by said Gassonic Equityholders in Gassonic;

WHEREAS, instead of entering into Individual Purchase Agreements, the parties
have agreed that the Gassonic Equityholders other than the Company will enter
into Share Purchase Agreements pursuant to certain share purchase provisions
contained in the existing Shareholders’ Agreement of Gassonic (“Share Purchase
Agreements”);

WHEREAS, the Company and Andrew Yong have entered into an agreement to terminate
the nominee relationship between them with respect to the five percent interest
in Wuxi held in the Company’s name as nominee for Mr. Yong, and transfer to the
Company the 500 shares of GMHK owned by Mr. Yong; and

WHEREAS, the parties to the Purchase Agreement desire to amend the Purchase
Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt, adequacy
and legal sufficiency of which are hereby acknowledged, intending to be legally
bound, the Parties hereby agree as follows:

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings as set forth in the Purchase Agreement.



--------------------------------------------------------------------------------

Section 2. Amendments to Purchase Agreement. Effective as of the date hereof,
the Purchase Agreement shall be amended by adding the following to the Purchase
Agreement:

(a) All references contained in the Purchase Agreement to execution of
Individual Purchase Agreements by the Gassonic Equityholders other than the
Company and the closing of the purchases contemplated thereunder (including
without limitation the references set forth in Sections 2.1(c), 4.1(r)(ii),
4.1(t), 4.2(i), and 4.2(j)) are hereby deleted and replaced with references to
execution and delivery by said Gassonic Equityholders of the Share Purchase
Agreements; provided that the parties agree that the purchases under the Share
Purchase Agreements will close within the time frame provided for in such Share
Purchase Agreements and, as a result, shall not be a condition precedent to the
Closing under the Purchase Agreement.

(b) In no event shall any Gassonic Equityholder other than the Company (i) be
required to deposit any portion of the purchase price payable to it for its
shares in Gassonic with the Escrow Agent pursuant to Section 1.2(b) of the
Purchase Agreement or be deemed to have agreed to the terms of the Escrow
Agreement (as defined in Section 1.2(b) of the Purchase Agreement), it being
understood that the portion of the purchase price which such Gassonic
Equityholders was to deposit under the Escrow Agreement shall instead be
deposited by the GMT Members, or (ii) with respect to the working capital
adjustment set forth in Section 1.4 of the Purchase Agreement, be responsible
for contributing to any payment due to Buyer under Section 1.4(c)(ii) of the
Purchase Agreement or be entitled to receive any proceeds from any amount
payable by Buyer under Section 1.4(c)(i) of the Purchase Agreement, it being
understood and agreed that any working capital adjustment payment due to Buyer
which relates to Gassonic shall be made by the GMT Members through withdrawal of
such amount from the Escrow Account maintained with respect to the Company and
any working capital adjustment payment made by Buyer which relates to Gassonic
shall be payable to the Members’ Representative (for the benefit of the GMT
Members).

(c) The Cash Purchase Price as set forth in Section 1.2(a) of the Purchase
Agreement shall be deleted and shall instead be: $68,837,100 USD.

(d) The Escrow Amount as set forth in Section 1.2(b) of the Purchase Agreement
shall be deleted and shall instead be: $11,350,900 USD.

(e) The names of Martin Tranderup Olesen and Gregory Neethling shall be deleted
from Schedules 6.1, 6.2 and 6.3 to the Purchase Agreement, it being understood
and agreed that Messrs. Olesen and Neethling will not be bound by the covenants
contained in Sections 6.1, 6.2 and 6.3 of the Purchase Agreement but instead
will be bound by the covenants contained in Section 11 of the Share Purchase
Agreements.

(f) The GMT Members have informed the Buyer that the Company, the Members’
Representative and Mr. Yong have entered into a Cancellation, Transfer and
Waiver agreement that provides for the (i) termination of the nominee
relationship between the Company and Mr. Yong with respect to the five percent
interest in Wuxi held in the Company’s name as nominee for Mr. Yong, and
(ii) transfer to the Company of 500 shares of GMHK owned by Mr. Yong. Further,
the promissory note dated as of September 15, 2008 made by Mr. Yong in favor of
the Company in the original principal amount of $124,677.57 and with an
outstanding balance of

 

- 2 -



--------------------------------------------------------------------------------

USD$36,517 representing both principal and accrued but unpaid interest as of
October 13, 2010, will be paid in-full and cancelled. No representations or
warranties are made by the GMT Members to Buyer with respect to the termination
of the nominee relationship or transfer of the shares of GMHK set forth in this
Section 2(f), other than that funds from the GMT Members were used in an amount
sufficient to complete the transactions described above in this Section 2(f).

Section 3. References. From and after the date hereof, any reference to the
Purchase Agreement contained in any notice, request, certificate or other
instrument, document or agreement shall be deemed to include this Amendment
unless the context shall otherwise require.

Section 4. Continued Effectiveness. Except as expressly provided herein, nothing
in this Amendment shall be deemed to waive or modify any of the provisions of
the Purchase Agreement, or any amendment or addendum thereto, and the Purchase
Agreement will remain unchanged and in full force and effect. In the event of
any conflict between the Purchase Agreement and this Amendment, this Amendment
shall prevail.

Section 5. Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles.

Section 6. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

[Signature Page Follows]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

JOSEPH A. SPERSKE, as Members’ Representative

/s/ Joseph A. Sperske

MINE SAFETY APPLIANCES COMPANY By:  

/s/ Dennis L. Zeitler

Name:   Dennis L. Zeitler Title:   Senior Vice President

Signature Page to Amendment No. 1 to the Equity Purchase Agreement